United States Court of Appeals

                          FOR THE EIGHTH CIRCUIT


                              ___________

                              No. 96-3585
                              ___________

United States of America,           *
                                    *
          Appellee,                 *
                                    *
     v.                             *   Appeal from the United States
                                    *   District Court for the
Edward Earl Wright, also known      *   Eastern District of Missouri.
as James Hill,                      *         [UNPUBLISHED]
                                    *
          Appellant.                *

                              ___________

                     Submitted:   February 4, 1997

                         Filed: February 14, 1997
                              ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                           ___________


PER CURIAM.


     Edward   Earl   Wright   appeals   the   sentence   imposed   by   the
              1
district court after he pleaded guilty to conspiring to distribute
cocaine base and distributing more than 50 grams of cocaine base,
in violation of 21 U.S.C. §§ 841(a)(1) and 846.          We affirm.


     Wright’s presentence report indicated a Guidelines sentencing
range of 360 months to life, noting that a 120-month mandatory-
minimum penalty was applicable.         At sentencing, the government
moved for a downward departure under U.S. Sentencing Guidelines


    1
     The Honorable Carol E. Jackson, United States District Judge
for the Eastern District of Missouri.
Manual § 5K1.1, p.s. (1995).   The district court departed and




                                -2-
sentenced   Wright    to   180   months   imprisonment    and   five   years
supervised release, stating the mandatory minimum was not a severe
enough penalty given Wright's criminal history and the nature of
the offense.


     On appeal, Wright contends the court erred in not departing
further and not imposing the mandatory minimum.          We may not review
the extent of the court’s downward departure, however, regardless
of its reasons for not departing further.          See United States v.
Dutcher, 8 F.3d 11, 12 (8th Cir. 1993).


     Accordingly, the judgment is affirmed.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-